              Case 2:20-cv-02124-AC Document 21 Filed 07/29/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (510) 970-4860
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                       UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12                                          SACRAMENTO DIVISION

13

14       GRACE ANN SILVA,                                  No. 2:20-cv-02124-AC

15                          Plaintiff,
                                                           STIPULATION AND PROPOSED ORDER
16       v.                                                FOR A FIRST EXTENSION OF THIRTY
                                                           DAYS FOR DEFENDANT’S CROSS-MOTION
17       KILOLO KIJAKAZI,
         Acting Commissioner of Social Security,           FOR SUMMARY JUDGMENT
18
                            Defendant.1
19

20              The parties stipulate by counsel that Defendant shall have an extension of thirty days, until

21   September 9, 2021, to file her cross-motion for summary judgment. Good cause exists for this

22   extension, as explained below.

23              Because of workload inconsistencies between the regional offices in the Office of General

24   Counsel, an attorney in the Denver region has been assigned to brief this case, and the

25
     1
26     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
     to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
27   therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
     continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g).
         Case 2:20-cv-02124-AC Document 21 Filed 07/29/21 Page 2 of 2


 1   undersigned attorney for Defendant will review, revise, and file the opposition. The undersigned
 2   attorney learned of this reassignment only today, and in order to give the attorney who will brief
 3   the case sufficient time to review the record and respond to Plaintiff’s arguments, Defendant
 4   require a further thirty days to file her cross-motion.
 5           For all these reasons, Defendant requests an extension of thirty days to file her cross-
 6   motion for summary judgment, until September 5, 2021. Plaintiff’s counsel has no objection to
 7   this request.
 8           Respectfully submitted July 28, 2021.
 9   DATED: July 28, 2021                           /s/ Jacqueline Forslund
                                                    JACQUELINE FORSLUND
10                                                  (as authorized by email)
                                                    Attorney for Plaintiff
11

12
                                                    PHILLIP A. TALBERT
13                                                  Acting United States Attorney

14   DATED: July 28, 201                      By    s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
15                                                  Special Assistant United States Attorney
16
                                                    Attorneys for Defendant
17
                                                    ORDER
18
              Good cause appearing, Defendant is granted an additional thirty days to file her cross-
19   motion for summary judgment, until September 5, 2021.
20
     DATE: July 28, 2021
21

22

23

24

25

26

27

28
                                                         2
